          Case 1:20-cv-07952-KPF Document 44 Filed 12/01/20 Page 1 of 7




                                                                MEMO ENDORSED
                                                                         December 1, 2020

Via ECF

The Honorable Katherine Polk Failla,
    United States District Judge,
        United States District Court for the Southern District of New York,
            40 Foley Square,
                 New York, New York 10007.

Re:    Arkansas Teacher Retirement System v. Allianz Global Investors US LLC et al, No. 20-
       cv-05615;
       Retirement Program for Employees of the Town of Fairfield et al v. Allianz Global
       Investors U.S. LLC, No. 20-cv-05817;
       Lehigh University v. Allianz Global Investors U.S. LLC et al, No. 20-cv-07061;
       Teamster Members Retirement Plan v. Allianz Global Investors U.S. LLC et al, No. 20-
       cv-07154;
       Blue Cross Blue Shield Association National Employee Benefits Committee v. Allianz
       Global Investors U.S. LLC et al, No. 20-cv-07606;
       Metropolitan Transportation Authority Defined Benefit Pension Plan Master Trust et al
       v. Allianz Global Investors U.S. LLC et al, No. 20-cv-07842;
       Chicago Area I.B. of T. Pension Plan & Trust et al v. Allianz Global Investors U.S. LLC
       et al, No. 20-cv-07952;
       The Employes’ Retirement System of the City of Milwaukee v. Allianz Global Investors
       U.S. LLC et al, No. 20-cv-08642;
       The Chicago & Vicinity Laborers’ District Council Pension Fund et al. v. Allianz Global
       Investors U.S. LLC et al, No. 20-cv-09478;
       The Boards Of Trustees For The Carpenters Health And Security Trust Of Western
       Washington et al v. Allianz Global Investors U.S. LLC et al, No. 20-cv-09479; and
       Paul Schaefer et al v. Allianz Global Investors U.S. LLC et al, No. 20-cv-09587.

Dear Judge Failla:

                Following the November 17, 2020 conference, and as directed in the Minute
Entry on November 25, 2020, the parties in the above-captioned actions have been meeting and
conferring in good faith and have made progress towards agreeing on many aspects of a joint
report and case management submission. The parties request an additional two days to continue
their discussions in the hopes of eliminating, or at least continuing to narrow, any areas of

                                              -1-
         Case 1:20-cv-07952-KPF Document 44 Filed 12/01/20 Page 2 of 7




disagreement so as not to burden the Court with disputes that the parties may be able to resolve
through further conferrals. Accordingly, the parties respectfully request a two-day extension of
time from December 1, 2020 until December 3, 2020 to submit the joint report on the proposed
framework. No prior requests for an extension have been made.


                                                     Respectfully submitted,

  /s/ Hannah Ross                                         /s/ Robert J. Giuffra, Jr.
  Hannah Ross                                             Robert J. Giuffra, Jr.
  Avi Josefson                                            Stephanie G. Wheeler
  James Harrod                                            Kathleen Suzanne McArthur
  Michael Blatchley                                       Ann-Elizabeth Ostrager
  BERNSTEIN LITOWITZ BERGER                               Hilary M. Williams
  AND GROSSMANN LLP                                       SULLIVAN & CROMWELL LLP
  1251 Avenue of the Americas                             125 Broad Street
  New York, NY 10020                                      New York, New York 10004-2468
  Telephone: (212) 554-1400                               Telephone: (212) 558-4000
  Facsimile: (212) 554-1444                               Facsimile: (212) 558-3588

  Co-Counsel for Plaintiff Arkansas Teacher               Counsel for Defendants
  Retirement System
  Counsel for Plaintiff Employees’ Retirement
  System of the City of Milwaukee; Chicago &
  Vicinity Laborers’ District Council Pension
  Fund and the Chicago & Vicinity Laborers’               /s/ Robert A. Skinner
  District Council Health & Welfare Fund, and             Robert A. Skinner
  Catherine Wenskus, Administrator; The                   Amy D. Roy
  Boards of Trustees for the Carpenters Health            Mary Elizabeth Brust
  and Security Trust of Western Washington                Cole A. Goodman
  and for the Group Investment Trust of the               ROPES & GRAY LLP
  Carpenters Individual Account Pension Trust             Prudential Tower
  of Western Washington and Carpenters                    800 Boylston
  Retirement Trust of Western Washington                  Boston, MA 02199
                                                          Telephone: (617) 951-7000
                                                          Facsimile: (617) 951-7050
  /s/ Fredric S. Fox
  Fredric S. Fox                                          Co-Counsel for Defendant Allianz Global
  Donald R. Hall                                          Investors U.S. LLC
  Melinda Campbell
  Aaron Schwartz
  KAPLAN FOX & KILSHEIMER LLP
  850 Third Avenue, 14th Floor
  New York, NY 10022
  Telephone: (212) 687-1980
  Facsimile: (212) 687-7714

                                               -2-
       Case 1:20-cv-07952-KPF Document 44 Filed 12/01/20 Page 3 of 7




Co-Counsel for Plaintiff Arkansas Teacher
Retirement System

Co-Counsel for Plaintiffs Chicago Area I.B of
T. Pension Plan & Trust and Local 703 I.B. of
T., Grocery and Food Employees’ Pension
Plan & Trust


/s/ David S. Golub                                /s/ Renita Sharma
David S. Golub                                    Renita Sharma
Steven L. Bloch                                   Richard Irving Werder, Jr.
Ian W. Sloss                                      Andrew Peter Marks
SILVER GOLUB & TEITELL LLP                        Michael Ethan Liftik
184 Atlantic Street                               QUINN EMANUEL URQUHART &
Stamford, CT 06901                                SULLIVAN LLP
Telephone: (203) 325-4491                         51 Madison Avenue
Facsimile: (203) 325-3769                         22nd Floor
                                                  New York, NY 10010
Counsel for Plaintiffs Retirement Program for     Telephone: (212) 849-7413
Employees of the Town of Fairfield and            Facsimile: (212)-849-7100
Retirement Program for Fairfield Police and
Firemen’s Retirement System                       Counsel for Defendant Aon Investments
                                                  USA Inc. f/k/a Aon Hewitt Investment
                                                  Consulting, Inc.

 /s/ Jonathan L. Hochman
Jonathan L. Hochman
Matthew A. Katz
Jenny C. Gu
SCHINDLER COHEN & HOCHMAN LLP
100 Wall Street, 15th Floor
New York, NY 10005
Telephone: (212) 277-6300
Facsimile: (212) 277-6333

Counsel for Plaintiff Lehigh University


/s/ William C. Fredericks
William C. Fredericks
(wfredericks@scott-scott.com)
Donald A. Broggi (dbroggi@scott-scott.com)
Zachary M. Vaughan
(zvaughan@scott-scott.com)

                                            -3-
       Case 1:20-cv-07952-KPF Document 44 Filed 12/01/20 Page 4 of 7




SCOTT + SCOTT ATTORNEYS AT LAW
LLP
The Helmsley Building
230 Park Avenue, 17th Floor
New York, NY 10169
Telephone: (212) 223-6444
Facsimile: (212) 223-6334

Counsel for Plaintiff Teamster Members
Retirement Plan f/k/a GCIU Inter-Local
Pension Plan and Bricklayers and Masons’
Local Union No. 5, Ohio Pension Fund


/s/ Daniel Z. Goldman
Daniel Z. Goldman (dgoldman@pkbllp.com)
PETRILLO KLEIN & BOXER LLP
655 Third Avenue, 22nd Floor
New York, NY 10017
Telephone: (212) 370-0330


/s/ Sean W. Gallagher
Sean W. Gallagher
Adam L. Hoeflich
Mark S. Ouweleen
Abby M. Mollen
Nicolas L. Martinez
BARTLIT BECK LLP
54 West Hubbard Street, Suite 300
Chicago, IL 60654
Telephone: (312) 494-4400

Counsel for Plaintiff Blue Cross and Blue
Shield Association National Employee
Benefits Committee


/s/ Javier Bleichmar
Javier Bleichmar
George N. Bauer
BLEICHMAR FONTI & AULD LLP
7 Times Square, 27th Floor
New York, New York 10036
Telephone: (212) 789-1340
Facsimile: (212) 205-3960

                                            -4-
       Case 1:20-cv-07952-KPF Document 44 Filed 12/01/20 Page 5 of 7




/s/ Regina Calcaterra
Regina Calcaterra
Justin Teres
CALCATERRA POLLACK LLP
1140 Avenue of the Americas, 9th Floor
New York, New York 10036
Telephone: (212) 899-1760

Counsel for Plaintiffs Metropolitan
Transportation Authority Defined Benefit
Pension Plan Master Trust, Manhattan and
Bronx Surface Transit Operating Authority
Pension Plan, and Metropolitan
Transportation Authority Other
Postemployment Benefit Plan


/s/ Scott F. Hessell
Scott F. Hessell
John Bjork
Ashima Talwar
Sperling & Slater, P.C.
55 West Monroe Street, Suite 3200
Chicago, Illinois 60603
Telephone: (312) 641-3200

Co-Counsel for Plaintiffs Chicago Area I.B of
T. Pension Plan & Trust and Local 703 I.B. of
T., Grocery and Food Employees’ Pension
Plan & Trust

/s/ Justin S. Brooks
Justin S. Brooks
GUTTMAN, BUSCHNER & BROOKS
PLLC
119 Coulter Ave., Suite 211
Ardmore, PA 19003
Telephone: (610) 827-0041

/s/ Elizabeth H. Shofner
GUTTMAN, BUSCHNER & BROOKS
PLLC
41-30 46th Street, Apt 1-0
Ardmore, PA 19003


                                            -5-
        Case 1:20-cv-07952-KPF Document 44 Filed 12/01/20 Page 6 of 7




 Telephone: (202)-800-3001

 /s/ Reuben A. Guttman
 Reuben A. Guttman
 GUTTMAN, BUSCHNER & BROOKS
 PLLC
 2000 P Street, N.W., Suite 300
 Washington, DC 20036
 Telephone: (202)-800-3001

 /s/ Jonathan D. Karmel
 Jonathan D. Karmel
 KARMEL LAW FIRM
 221 N. La Salle Street, Suite 1550
 Chicago, IL 60601
 Telephone: (800)-459-6264

 /s/ Kenneth A. Wexler
 Kenneth A. Wexler
 Mark J. Tamblyn
 WEXLER WALLACE LLP
 55 W. Monroe Street, Suite 3300
 Chicago, IL 60603
 Telephone: (312)-346-2222


 Co-Counsel for Plaintiffs Paul Schaefer and
 Robert O’Toole; Marc Parker; Brian Jordan;
 Mark Jacobs; and William R. Seehafer, as
 trustees of the United Food & Commercial
 Workers Unions & Employers Midwest
 Pension Fund




cc: Counsel of Record (by ECF)




                                           -6-
         Case 1:20-cv-07952-KPF Document 44 Filed 12/01/20 Page 7 of 7




Application GRANTED. The Clerk of Court is directed to docket this Order
in case numbers 20-cv-5615, 20-cv-5817, 20-cv-7061, 20-cv-7154, 20-
cv-7606, 20-cv-7842, 20-cv-7952, 20-cv-8642, 20-cv-9478, 20-cv-9479, and
20-cv-9587.

Dated:   December 1, 2020                     SO ORDERED.
         New York, New York



                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
